Citation Nr: 1743593	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  16-33 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an earlier effective date  prior to November 22, 2006, for ischemic heart disease, (coronary artery disease status post coronary artery bypass grafting heart disease), hereafter referred to as "IHD."


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Meehan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1962 to January 1966, including service in the Republic of Vietnam.

This appeal comes before the Board of Veterans' Appeals (Board) from a
January 2011 rating decision of the Regional Office (RO) in Cleveland, Ohio.

In July 2017, the Veteran testified before the undersigned Veterans Law Judge
during a videoconference hearing held at the RO.  A transcript of that hearing has
been associated with the claims file.

A motion to advance this appeal on the Board's docket has been raised by the record.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  This appeal has thus been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016), which provides that "advanced age" is defined 75 or more years of age.


FINDINGS OF FACT

1.  The Veteran served on active duty from February 1962 to January 1966, including service in the Republic of Vietnam; he has a disability presumed to have been related to exposure to herbicides.

2.  VA did not receive a formal or informal claim for entitlement to service connection for IHD prior to November 22, 2006.

3.  The earliest evidence of the Veteran's IHD is September 8, 1994.





CONCLUSIONS OF LAW

1.  The Veteran has a "covered disease" as contemplated under 38 C.F.R. § 3.816(b).

2.  The criteria for an effective date prior to November 22, 2006 for the award of service connection for IHD have not been met.  38 U.S.C.A. § 5110  (West 2014); 38 C.F.R. §§ 3.114 , 3.151, 3.155, 3.400, 3.816 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran believes he is entitled to an earlier effective date for his service-connected IHD.  Specifically, he claims the effective date should be September 8, 1994, because that was the date of his first documented diagnosis.

In general, the effective date for the grant of service connection based upon an original claim or a claim reopened after final disallowance is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2).

Some exceptions to 38 C.F.R. § 3.400 exist, however.  First, if compensation is awarded pursuant to a liberalizing law, the effective date of such award shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  Moreover, if a claim is reviewed, upon the veteran's request, more than one year after the effective date of the liberalizing law or VA issue, benefits may be authorized for only a period of one year prior to the date of receipt of the request for review.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114, 3.400(p); McCay v. Brown, 9 Vet. App. 183 (1996), aff'd 106 F.3d 1577   (Fed. Cir. 1997).

A second exception to the regulations regarding effective dates for disability compensation involves those veterans who qualify as eligible under 38 C.F.R. § 3.816.  See also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal., May 2, 1989).  Under that regulation, a Nehmer class member is a veteran who served in the Republic of Vietnam and who has a "covered herbicide disease."  See 38 C.F.R. § 3.816(b).  Because service connection for IHD was granted based on the Veteran's presumed exposure to herbicides while serving in the Republic of Vietnam, he is a Nehmer class member as is contemplated under 38 C.F.R. § 3.816(b).

The applicable regulations provide for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation for a covered herbicide disease.  Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989, and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease, which in this case is August 31, 2010 (see below).  In these situations, the effective date of the award will be the later of the date VA received such claim or the date the disability arose.  38 C.F.R. § 3.816(c)(1), (c)(2). 

VA added IHD as a presumptive disability on August 31, 2010, pursuant to 38 C.F.R. § 3.309(e).  As such, the issue is whether VA received a claim for IHD between May 3, 1989 and August 31, 2010.

The Nehmer Training Guide (NTG), which VA published in 2011, is instructive here.  Specifically, the NTG cites multiple forms a claim can take for Nehmer purposes.  (p.18-19).  Of particular importance is the following passage:

It is not the case that medical records alone constitute a claim for Nehmer purposes.  However, it is a rule that if, at the time of a prior decision on any compensation claim, VA had medical evidence containing a diagnosis of a now covered condition (e.g., IHD), then the condition is considered to have been part of the previously denied claim.  It may help to think about it this way: If a presumption of service connection for IHD existed at the time of a prior RO decision on a different disability, would VA have inferred and granted [service connection] for IHD because it then had evidence of the disease?  If so, then we assume for Nehmer purposes, that the prior claim included a claim for IHD, even if it was not expressly claimed at the time.  This is what equates to medical records confirming a diagnosis of a presumptive disease qualifying as a claim for Nehmer purposes.       (p. 19; emphasis in original).

Turning to the relevant procedural and factual background of this case, the service treatment records (STRs) reveal no evidence of complaint, diagnosis, or treatment, of any heart disability in service.  A February 1962 Report of Medical Examination for enlistment purposes noted no disabilities in regard to the heart.  A service treatment record dated December 29, 1964 showed that a chest x-ray was conducted and revealed no abnormal findings.  However, the Veteran was ultimately found medically unfit for duty in December 1965 due to his duodenal ulcer disability.  Subsequently, the Veteran was granted service connection effective January 21, 1966, the day after separation from service, the diagnosed in-service duodenal ulcer (peptic ulcer disease) with symptoms of gastrointestinal bleeding.

On November 22, 2006, the Veteran filed an increased rating for his service-connected peptic ulcer disease.  During the pendency of that claim, additional medical records were received by VA that revealed a heart disability previously diagnosed in September 2004.  While the Veteran did not make a formal claim for the heart disability, VA ultimately construed the newly obtained records as an implied claim and awarded service connection therefor. 

Based on this information and pursuant to a January 2011 rating decision, the Veteran was initially granted service connection for IHD, effective August 31, 2010, the date of the change liberalizing the law to include IHD. In a May 2011 rating decision, the RO reconsidered the circumstances under Nehmer, acknowledged the receipt of the relevant medical information related to the existing heart disability that was submitted in conjunction with the claim; and then assigned an effective date of November 22, 2006, the date the claim.  In response to a claim for an earlier effective date for IHD, which is the subject of this appeal, the RO issued an April 2013 rating decision explaining that while private medical evidence submitted shows that the Veteran's IHD was first diagnosed in 1994, this information was not associated with a claim, formal or otherwise, until after the construed November 22, 2006, IHD claim. 

Indeed, the record reveals that the only claim that VA received from the Veteran prior to  November 22, 2006, was the original claim for compensation for duodenal ulcer disability that was received February 1, 1966.  In the course of developing that original claim there was nothing obtained or received which suggested the presence of IHD.

In deciding the effective date, the Board notes that the November 22, 2006, date is critical.  As the NTG explains:

[Medical records] do not constitute a claim by themselves, but if [VA has] such medical records at the time [VA receives] a separate [service connection] claim, then the condition shown by the medical records is part of that claim.  Accordingly, for effective-date purposes, they should be considered part of whatever claim was the subject of the rating decision.  (p. 19-20; emphasis in original).

In this case it is emphasized that VA was in possession of the relevant medical records until the pendency of the November 22, 2006, claim for IHD. 

Accordingly, the Board finds that: 1) a medical provider first diagnosed the Veteran with IHD on September 8, 1994, and 2) the November 22, 2006, claim is the first claim he filed with VA subsequent to the IHD diagnosis.  In developing the increased rating claim, VA received medical records showing a diagnosis of IHD.  The NTG cites an example which demonstrates why the timing of the receipt of these records is immaterial:

The Veteran filed a claim for service connection for a psychiatric condition in 1990.  In developing the claim, VA receives medical records showing a diagnosis of IHD.  VA denies the claim in 1991. Under [Nehmer] footnote 1, IHD is deemed part of the 1990 claim, and the effective date may be the later of the date of that claim or date disability arose.  This instruction applies if the IHD records were incorporated into the record after the psychiatric was originally adjudicated; if for example, the claimant appealed that issue and submitted the IHD records in the course of the appeal.  (p. 20).

Given the foregoing, the effective date for the Veteran's grant of IHD is either the date VA received the claim or the date entitlement disability arose, whichever is later.  Applying 38 C.F.R. § 3.381 to the facts above, VA is deemed to have received the Veteran's IHD claim on November 22, 2006.  Given that the effective date (November 22, 2006) is later than the date the disability of IHD arose (September 08, 1994),  a correct application of the regulation indicates that the effective date for this appeal is November 22, 2006.


ORDER

The appeal is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


